DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rotor”, “an electric machine” in claim 1, “a current converter” in claim 4, “a rotary decoding chip” in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
The claims 1, 8, and 9 are objected to because they include reference characters (i) which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 1-10 are objected to because of the following informalities: the phrase “an initial”, “a rotor”, and “an electric machine” in claims 2-10 should be re-written as “the initial”, “the rotor”, and “the electric machine” .Also, the phrase “measuring voltages of a d-axis and a q-axis” in line 7 in claim 1 should be corrected as either “estimating…..” or “calculate…..”. Examiner believes that these are estimated or calculated values instead of “measuring”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The formula disclosed in claims 2 and 3 are indefinite because it is not clear what the formula does specifically the variables within the parenthesis. The claim or the specification fails to further elaborate these.  The phrase “wherein the frequency of the electric current i is 1/3 of the rated frequency of the electric machine” in claim 9 is indefinite because claim 1 clearly says “reducing the electric current i to be zero”. It is not clear how the frequency of the electric current is 1/3 of the rated frequency. It should be noted that the frequency is zero when the current becomes zero.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima et al. US Pub. No. 2004/0061461 A1.

Regarding claim 1, Tajima discloses 
A method for measuring an initial position angle of a rotor (Fig. 2, item 4, see para 0043) of an electric machine (See para 0065), wherein the method comprises the following steps: Step 1, firstly supplying an electric current i to an electric machine to be measured to cause the electric machine to run (See para 0065); Step 2, when the electric machine is running, reducing the electric current i to be zero (See para 0067); Step 3, measuring voltages of a d-axis and a q-axis of a stator of the electric machine at the moment, respectively as ud and uq (See para 0067); and Step 4, according to a trigonometric function relation between ud and uq, calculating to obtain an initial position angle deviation θerror of the rotor of the electric machine. (See para 0068. See Fig. 5 for detail)  

Regarding claim 2, Tajima discloses 
, wherein when the electric machine is rotating in a positive direction, θerr =  arctan2(ud,uq) . (See para 0019 describes basically the same equation as above)


Regarding claim 4, Tajima discloses 
, wherein the electric current i is controlled to be obtained by using a current converter (See Fig. 2, item 15) (See para 0067).  

Regarding claim 5, Tajima discloses, wherein θerr is an electric angle value or a digital pulse number converted by a rotary decoding chip. (See para 0019. Here pole position error angle is treated as an electrical angle value)

Regarding claim 8, Tajima discloses, wherein a frequency of the electric current i is less than a rated frequency of the electric machine. (See para 0065. Here currents are substantially at “0” which inherently has less than the frequency of the electric machine)  

Regarding claim 10, Tajima discloses, wherein the electric machine is a permanent magnet synchronous motor or is an electrically excited synchronous motor. (See para 0044)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. US Pub. No. 2004/0061461 A1.
Regarding claim 3, wherein when the electric machine is rotating in a reverse direction, θerr =  arctan2(-ud,-uq) . (Para 0019 discloses the formula for the machine rotates in a forward direction. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to appreciate the fact that the formula in para 0019 could be used to represent the motor in the reverse direction since both the voltages are negative)

Regarding claim 9, Tajima discloses, wherein the frequency of the electric current i is 1/3 of the rated frequency of the electric machine. (Para 0065 discloses the currents are substantially zero but does not say the frequency is 1/3 of the rated frequency of the electric machine. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the frequency 1/3 of the rated frequency to make sure that the current fall under predetermined range to perform step 8 in Fig. 5)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al. US Pub. No. 2004/0061461 A1 in a view of Kato US Pub. No. 2014/0346983 A1.

Regarding claim 7, Tajima does not teach but Kato teaches, wherein the voltage of the d-axis 
    PNG
    media_image1.png
    170
    790
    media_image1.png
    Greyscale

(See para 0017, equations 8 and 9) 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the equations as taught by Kato in Tajima’s teachings to compute d-axis and q-axis voltages in order to control the phase currents Iu, Iv, and Iw as mentioned in Kato’s para 0071. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIGETA et al. (US Pub. No. 2018/0191285) discloses the estimated error is computed using an expression mentioned in para 0048 .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846